COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        In re Outi Salminen, Relator

Appellate case number:      01-14-01021-CV

Trial court case number:    2014-38918

Trial court:                308th Judicial District Court of Harris County

       On January 15, 2015, relator, Outi Salminen, filed a motion for temporary relief
seeking an emergency stay of the respondent trial court’s November 17, 2014 order,
which transfers custody of her minor daughter to the real party in interest, until this Court
resolves her petition for a writ of mandamus, filed on December 29, 2014. On January
19, 2015, the real party in interest, Milo Vassallo, filed a response in opposition to the
relator’s motion for an emergency stay. On December 31, 2014, this Court requested a
response, within thirty days of that order, by the real party in interest to relator’s
mandamus petition.
       Accordingly, we ORDER that the trial court’s November 17, 2014 order
transferring custody of the minor child in the above-referenced trial court cause is stayed.
See TEX. R. APP. P. 52.10(b). This stay is effective until the mandamus petition in this
Court is finally decided or the Court otherwise orders the stay lifted. See id. Any party
may file a motion for reconsideration of the stay. See id. at 52.10(c).
       It is so ORDERED.

Judge’s signature: /s/ Evelyn V. Keyes
                    Acting individually       Acting for the Court

Date: January 22, 2015